                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Harrison Bourne, #53132,            )                   C/A No. 3:19-cv-00671-SAL
                                    )
                        Plaintiff,  )
                                    )
v.                                  )                  OPINION & ORDER
                                    )
April Hodge Harmon,                 )
                                    )
                        Defendant.  )
___________________________________ )

       This matter is before the Court for review of the March 8, 2019 Report and

Recommendation of United States Magistrate Judge Shiva V. Hodges (the “Report”), made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, the

Magistrate Judge recommended that the case be dismissed without prejudice and without issuance

of service of process. [ECF No. 8.] No party filed objections to the Report, and the time for

response has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                   1
       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Plaintiff Harrison Bourne, #53132’s

Complaint, [ECF No. 1], is DISMISSED WITHOUT PREJUDICE AND WITHOUT

SERVICE OF PROCESS.

       IT IS SO ORDERED.

                                                          /s/ Sherri A. Lydon
                                                          United States District Judge
January 16, 2020
Florence, South Carolina




                                               2
